Citation Nr: 0736954	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  03-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1941 to March 
1943.  The appellant is the veteran's widow.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in January 2004 for 
additional development; the case was returned to the Board 
and remanded again for additional development in July 2005.  
Substantial compliance having been completed the case has 
been returned to the Board.  

 
FINDINGS OF FACT

1.  All pertinent notification and indicated evidentiary 
development have been accomplished.

2.  The veteran died in May 2001; the death certificate lists 
the cause of death as renal failure due to, or as a 
consequence of glomerulonephritis.  The death certificate 
lists infected dialysis catheter and infected hip as 
significant conditions contributing to death but not 
resulting in the underlying cause.  The death certificate 
indicates that no autopsy was performed.

3.  At the time of the veteran's death, service connection 
was in effect for hepatic dysfunction, which was evaluated as 
10 percent disabling.

4.  There is no evidence of record showing a definitive 
diagnosis of renal failure, glomerulonephritis, infected 
dialysis catheter and infected hip related to service during 
the veteran's lifetime.  These disabilities were first 
demonstrated many years after the veteran's separation from 
service and are not shown to be related to the service 
connected disability.

5.  The preponderance of the competent medical evidence is 
against a finding that the cause of the veteran's death was 
related to his active military service


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to the veteran's death and no 
applicable presumptions are met.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137, 1310, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and her representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in her possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

During the pendency of this appeal, the Court addressed VA's 
section 5103(a) notice obligations in the context of a claim 
for dependency and indemnity compensation (DIC) benefits.  
The Court concluded generally, that section 5103(a) notice 
for a DIC case must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  In addition, the content of the section 5103(a) 
notice letter will depend upon the information provided in 
the claimant's application.  Id.  While VA is not required to 
assess the weight, sufficiency, credibility, or probative 
value of any assertion made in the claimant's application for 
benefits, the letter should be "tailored," and must respond 
to the particulars of the application submitted.  Id.  In the 
context of a section 5103(a) notice error, such error is 
"presumed prejudicial, requiring reversal unless the VA can 
show that the error did not affect the essential fairness of 
the adjudication."  Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  

By letter dated in October 2001, which is before initial 
consideration of the claim, VA informed the appellant of the 
types of evidence needed to substantiate her claim.  In the 
appellant's claim, she stated that her husband's service-
connected jaundice was a material factor in causing the 
glomerulonephritis which ultimately led to renal failure, the 
immediate cause of his death.  In response to this claim, the 
notification letter informed her what the evidence needed to 
show to establish entitlement and what information and 
evidence was still needed.  Specifically, the letter noted 
that evidence was needed either showing that the condition 
which caused the veteran's death began or worsened during 
military service, or evidence that the veteran's service 
connected liver dysfunction caused, contributed to, or 
materially hastened his death.  The appellant was also asked 
to submit evidence and/or information in her possession to 
the AOJ.  However, this letter did not properly inform the 
appellant of her and VA's respective duties for obtaining 
evidence.  

The appellant was sent another notification letter in January 
2004, after the initial unfavorable decision.  This letter 
fully addressed all four notice elements.  The letter again 
informed the appellant of what evidence was required to 
substantiate the claim, and also informed her of her and VA's 
respective duties for obtaining evidence.  The appellant was 
also asked to submit evidence and/or information in her or 
his possession to the AOJ.  Although this notice letter was 
not sent not before the initial AOJ decision in this matter, 
the Board finds that this error was not prejudicial to the 
appellant because the actions taken by VA after providing the 
notice have essentially cured the error in the timing of 
notice.  Not only has the appellant been afforded a 
meaningful opportunity to participate effectively in the 
processing of her claim and given ample time to respond, but 
the AOJ also readjudicated the case after the notice was 
provided.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ).  The Board also 
notes that in October 2007 the appellant submitted a 
supplemental statement of the case response form stating that 
she had no other information or evidence to give VA to 
substantiate her appeal.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notification letters discussed above 
did not include proper notice as to all of these elements; 
however, the Board finds no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  The status 
of the veteran and the appellant is not in dispute.  The 
existence of a disability is not relevant to the appellant's 
claims.  As discussed above, the appellant has been given 
notice of the need to show a connection between the veteran's 
service and the cause of his death.  As the Board concludes 
below that the preponderance of the evidence is against the 
appellant's claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record VA treatment records, 
the veteran's death certificate, and service medical records.  
There is no indication that any other treatment records exist 
that should be requested.  The Board notes that the hospital 
records from the veteran's terminal hospitalization are not 
of record.  The appellant has been informed on multiple 
occasions that her assistance was needed to get those 
records, and was asked to submit them as well.  She was 
informed by a December 2006 letter that the hospital with 
these records sent a reply to VA stating that power of 
attorney documentation must be provided as well as the 
release of information form before the records could be 
released.  The claims file does not contain any power of 
attorney documentation and the records have not been 
received.  The duty to assist is not always a one-way street 
and in the absence of the appellant's cooperation in 
obtaining private medical records, which VA cannot obtain 
without her help, VA has no further obligations regarding 
these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  VA opinions were provided in connection with this 
claim.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.159(b), 20.1102 (2007); Pelegrini, supra; 
Quartuccio, supra; Dingess, supra; Hupp, supra.  The 
appellant has not claimed that VA has failed to comply with 
the notice requirements of the VCAA.  Any error in the 
sequence of events or content of the notice is not shown to 
have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

II. Service connection for the cause of the veteran's death

The appellant essentially contends that the veteran's 
glomerulonephritis, which contributed to his death, was 
caused by his service-connected hepatic dysfunction.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disease or 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to cause death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a); Harvey v. Brown, 
6 Vet. App. 390, 393 (1994).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c)(1); Schoonover v. 
Derwinski, 3 Vet. App. 166, 168-69 (1992); Ventigan v. Brown, 
9 Vet. App. 34, 36 (1996).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for ninety (90) days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and nephritis, becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

After a careful review of the evidence, the Board finds that 
the preponderance of such evidence is against the claim for 
service connection for cause of death.  The veteran died in 
May 2001; the death certificate lists the cause of death as 
renal failure due to, or as a consequence of 
glomerulonephritis.  The death certificate lists infected 
dialysis catheter and infected hip as significant conditions 
contributing to death but not resulting in the underlying 
cause.  The death certificate indicates that no autopsy was 
performed.  At the time of the veteran's death, service 
connection was in effect for hepatic dysfunction, which was 
evaluated as 10 percent disabling.

A March 1943 certificate of disability for discharge shows 
that at the time of discharge the veteran had an ill defined 
condition of the nervous system, manifested by tension, easy 
fatiguability, weakness, excessive sweating, insomnia, and 
somatic complaints, following hepatitis caused by yellow 
fever vaccine.  The veteran was hospitalized for a great deal 
of time during his service and none of the records associated 
with his hospitalization or service show diagnoses or 
treatment related to renal failure, glomerulonephritis, 
infected dialysis catheter and infected hip.  Post-service VA 
examinations from July 1943, April 1946, July 1958, and July 
1963 also show no diagnoses or treatment related to renal 
failure, glomerulonephritis, infected dialysis catheter and 
infected hip.

In August 2004, the veteran's records were sent to a medical 
professional so that an opinion could be rendered as to any 
relation between his service-connected hepatic dysfunction 
and his death.  After a review of the veteran's claims file 
and chart, a VA physician stated that it was obvious that the 
cause of the veteran's death was end-stage sepsis secondary 
to infected dialysis catheter, and also an infected hip.  He 
noted the veteran's long-standing history of renal failure, 
progressive, because of glomerulonephritis, and that the 
veteran had been on dialysis.  He explained that the 
glomerulonephritis is what precipitated the veteran's need 
for dialysis and the dialysis precipitated the need for the 
dialysis catheter, which then became infected and led to his 
demise.  He further stated that he "[did] not see any 
connection at all between the hepatitis and 
glomerulonephritis," and accordingly the veteran's demise 
had nothing at all to do with his hepatitis.  

As additional medical evidence was received after the August 
2004 VA medical opinion report, in May 2007 the veteran's 
records were again sent to a medical professional so that an 
opinion could be rendered as to any relation between his 
service-connected hepatic dysfunction and his death.  The 
claims file was reviewed by the examiner.  The examiner noted 
that the veteran had an acute case of hepatitis in 1942 and 
that acute hepatitis, as opposed to chronic hepatitis B and 
C, was not known to cause kidney damage.  She further noted 
that liver function tests in the treatment records were 
reported as normal and that there was no history or diagnosis 
of hepatitis B or C.  She stated that the first treatment 
record stating worsening renal function was in March 2000.  
In her opinion it is not as likely as not that the veteran's 
service-connected residuals of hepatitis had a debilitating 
effect and materially accelerated death or materially 
rendered him less capable of resisting the effects of a fatal 
disease.  She stated that "the eventual death would have 
been anticipated irrespective of the service-connected 
residuals of hepatitis."  She also opined that it is not as 
likely as not that the veteran's fatal renal disease was 
casually or etiologically related to the military service, 
and that it is not as least as likely as not that the 
veteran's fatal renal disease was casually etiologically 
related to or aggravated by the service-connected residuals 
of hepatitis.

In sum, the preponderance of the competent evidence is 
against a finding of in-service renal failure, 
glomerulonephritis, infected dialysis catheter and infected 
hip; nephritis within one year of separation from service; 
and a nexus between the post-service diagnoses of renal 
failure, glomerulonephritis, infected dialysis catheter, and 
infected hip and service.  Although the appellant may 
sincerely believe that the cause of the veteran's death was 
connected to his service, as a lay person, she is not 
competent to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, for all the reasons 
stated above, the Board finds that the preponderance of the 
evidence is against the claim for service connection for the 
cause of the veteran's death, and the benefit-of-the-doubt 
rule is not for application.  See Gilbert, 1 Vet. App. at 55; 
38 U.S.C.A. § 5107(b). 


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


